Exhibit 10.2
 
THE SIMSBURY BANK & TRUST COMPANY
Endorsement Split Dollar Insurance Agreement

 
 
THE SIMSBURY BANK & TRUST COMPANY
ENDORSEMENT SPLIT DOLLAR INSURANCE AGREEMENT


THIS ENDORSEMENT SPLIT DOLLAR INSURANCE AGREEMENT (this “Agreement”) is adopted
this 20th day of October, 2010, by and between THE SIMSBURY BANK & TRUST COMPANY
a state-chartered commercial bank located in SIMSBURY, CONNECTICUT (the “Bank”),
and MARTIN J. GEITZ (the “Executive”).


The purpose of this Agreement is to retain and reward the Executive by dividing
the death proceeds of certain life insurance policies which are owned by the
Bank on the life of the Executive with the designated beneficiary of the
Executive.  The Bank will pay the life insurance premiums from its general
assets.


Article 1
Definitions


Whenever used in this Agreement, the following terms shall have the meanings
specified:


1.1  
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.



1.2  
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.



1.3  
“Board” means the Board of Directors of the Bank as from time to time
constituted.



1.4  
“Code” means the Internal Revenue Code of 1986, as amended.



1.5  
“Effective Date” means October 20, 2010.



1.6  
“Executive’s Interest” means the benefit set forth in Section 2.2.



1.7  
“Insurer” means the insurance company issuing the Policy on the life of the
Executive.



1.8  
“Net Death Proceeds” means the total death proceeds of the Policy minus the
greater of (i) the cash surrender value or (ii) the aggregate premiums paid by
the Bank.



1.9
“Plan Administrator” means the plan administrator described in Article 10.



1.10  
“Policy” or “Policies” means the individual insurance policy or policies adopted
by the Bank for purposes of insuring the Executive’s life under this Agreement.



1.11
“Separation from Service” means termination of the Executive’s employment with
the Bank for reasons other than death or disability.  Whether a Separation from
Service has occurred is determined in accordance with the requirements of Code
Section 409A based on whether the facts and circumstances indicate that the Bank
and Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Executive has been providing services
to the Bank less than thirty-six (36) months).

 
 
 

--------------------------------------------------------------------------------

 
 
THE SIMSBURY BANK & TRUST COMPANY
Endorsement Split Dollar Insurance Agreement

 
 
Article 2
Policy Ownership/Interests


2.1 
Bank’s Interest.  The Bank shall own the Policies and shall have the right to
exercise all incidents of ownership, and the Bank may terminate a Policy without
the consent of the Executive.  The Bank shall be the beneficiary of the
remaining death proceeds of the Policies after the Executive’s Interest is
determined according to Section 2.2.



2.2
Executive’s Interest.  The Executive, or the Executive’s assignee, shall have
the right to designate the Beneficiary of an amount of death proceeds as
specified in this Section 2.2.  The Executive shall also have the right to elect
and change settlement options with respect to the Executive’s Interest by
providing written notice to the Bank and the Insurer.

 
 
2.2.1
Death Prior to Separation from Service.  If the Executive dies prior to
Separation from Service, the Beneficiary shall be entitled to a benefit equal to
Seven Hundred Fifty Thousand Dollars ($750,000), increased by four percent (4%)
on each annual anniversary of the Effective Date; provided however, such benefit
shall not exceed the Net Death Proceeds.

 
 
2.2.2
Death After Other Separation from Service.  If the Executive dies after a
Separation from Service, the Beneficiary shall be entitle to no benefit.


Article 3
Premiums and Imputed Income


3.1
Premium Payment.  The Bank shall pay all premiums due on all Policies.



3.2
Economic Benefit.  The Bank shall determine the economic benefit attributable to
the Executive based on the life insurance premium factor for the Executive’s age
multiplied by the aggregate death benefit payable to the Beneficiary.  The “life
insurance premium factor’ is the minimum factor applicable under guidance
published pursuant to Treasury Reg. § 1.61-22(d)(3)(ii) or any subsequent
authority.

 
3.3
Imputed Income.  The Bank shall impute the economic benefit to the Executive on
an annual basis, by adding the economic benefit to the Executive’s W-2, or if
applicable, Form 1099.

 
 
1

--------------------------------------------------------------------------------

 
 
THE SIMSBURY BANK & TRUST COMPANY
Endorsement Split Dollar Insurance Agreement

 
 
Article 4

General Limitations – Removal
 
4.1
Removal.  Notwithstanding any provision of this Agreement to the contrary, the
Executive’s rights in the Agreement shall terminate if the Executive is subject
to a final removal or prohibition order issued by an appropriate federal banking
agency pursuant to Section 8(e) of the Federal Deposit Insurance Act ("FDIA").



4.2
Suicide or Misstatement.  No benefits shall be payable if the Executive commits
suicide within two years after the date of the Agreement, or if the insurance
company denies coverage (i) for material misstatements of fact made by the
Executive on any application for life insurance purchased by the Bank, or (ii)
for any other reason; provided, however that the Bank shall evaluate the reason
for the denial, and upon advice of legal counsel and in its sole discretion,
consider judicially challenging any denial.

 
Article 5
Beneficiaries
 
5.1
Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefits payable under the Agreement upon the death
of the Executive.  The Beneficiary designated under this Agreement may be the
same as or different from the beneficiary designation under any other Agreement
of the Bank in which the Executive participates.



5.2
Beneficiary Designation; Change.  The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Bank or its designated agent.  The Executive’s beneficiary designation shall
be deemed automatically revoked if the Beneficiary predeceases the Executive or
if the Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved.  The Executive shall have the right to change a Beneficiary by
completing, signing, and otherwise complying with the terms of the Beneficiary
Designation Form and the Bank’s rules and procedures, as in effect from time to
time.  Upon the acceptance by the Bank of a new Beneficiary Designation Form,
all Beneficiary designations previously filed shall be cancelled.  The Bank
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Bank prior to the Executive’s death.



5.3
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Bank or
its designated agent.



5.4
No Beneficiary Designation.  If the Executive dies without a valid designation
of beneficiary, or if all designated Beneficiaries predecease the Executive,
then the Executive’s surviving spouse shall be the designated Beneficiary.  If
the Executive has no surviving spouse, the benefits shall be made payable to the
Executive’s estate.



5.5
Facility of Payment.  If the Bank determines in its sole discretion that a
benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person’s property, the Bank
may direct payment of such benefit to the guardian or other legal representative
of the person’s estate or to any trust created for the sole benefit of said
person.  The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit.  Any payment of a
benefit shall be a payment for the account of the Executive and the Executive’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.

 
 
2

--------------------------------------------------------------------------------

 
 
THE SIMSBURY BANK & TRUST COMPANY
Endorsement Split Dollar Insurance Agreement

 

Article 6
Assignment


The Executive may irrevocably assign without consideration all of the
Executive’s Interest in this Agreement to any person, entity or trust.  In the
event the Executive shall transfer all of the Executive’s Interest, then all of
the Executive’s Interest in this Agreement shall be vested in the Executive’s
transferee, who shall be substituted as a party hereunder, and the Executive
shall have no further interest in this Agreement.


Article 7
Insurer
 
The Insurer shall be bound only by the terms of its given Policy.  The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement.  The Insurer shall have the right to rely on the Bank’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.


Article 8
Claims And Review Procedure


8.1
Claims Procedure.  The Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:



 
8.1.1
Initiation – Written Claim.  The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.  If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant.  All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the claimant.

 
 
8.1.2
Timing of Bank Response.  The Bank shall respond to such claimant within ninety
(90) days after receiving the claim.  If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional ninety (90) days by notifying the
claimant in writing, prior to the end of the initial ninety (90) day period,
that an additional period is required.  The notice of extension must set forth
the special circumstances and the date by which the Bank expects to render its
decision.

 
 
3

--------------------------------------------------------------------------------

 
 
THE SIMSBURY BANK & TRUST COMPANY
Endorsement Split Dollar Insurance Agreement

 
 
 
8.1.3
Notice of Decision.  If the Bank denies part or all of the claim, the Bank shall
notify the claimant in writing of such denial.  The Bank shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:



(a)      
The specific reasons for the denial;

(b)      
A reference to the specific provisions of the Agreement on which the denial is
based;

(c)      
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed; and

(d)      
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures.



8.2
Review Procedure.  If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:



 
8.2.1
Initiation – Written Request.  To initiate the review, the claimant, within
sixty (60) days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.



 
8.2.2
Additional Submissions – Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Bank shall also provide the claimant, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits.



 
8.2.3
Considerations on Review.  In considering the review, the Bank shall take into
account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.



 
8.2.4
Timing of Bank’s Response.  The Bank shall respond in writing to such claimant
within sixty (60) days after receiving the request for review.  If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional sixty (60) days
by notifying the claimant in writing, prior to the end of the initial sixty (60)
day period, that an additional period is required.  The notice of extension must
set forth the special circumstances and the date by which the Bank expects to
render its decision.

 
 
4

--------------------------------------------------------------------------------

 
 
THE SIMSBURY BANK & TRUST COMPANY
Endorsement Split Dollar Insurance Agreement

 
 
 
8.2.5
Notice of Decision.  The Bank shall notify the claimant in writing of its
decision on review.  In the event the Bank determines that the claim should be
denied as a result of its review, then the Bank shall write the notification in
a manner calculated to be understood by the claimant.  The notification shall
set forth:



(a)      
The specific reasons for the denial;

(b)      
A reference to the specific provisions of the Agreement on which the denial is
based; and

(c)      
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits.



Article 9
Amendments And Termination


The Bank may amend or terminate the Agreement at any time, or may amend or
terminate the Executive’s rights under the Agreement at any time prior to the
Executive’s death, by providing written notice of such to the Executive.  In the
event that the Bank decides to maintain the Policy after termination of the
Agreement, the Bank shall be the direct beneficiary of the entire death proceeds
of the Policy.


Article 10
Administration


10.1
Plan Administrator Duties.  This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board may choose.  The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all ques­tions including interpretations of this Agreement, as may arise
in connection with this Agreement.



10.2
Agents.  In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.



10.3
Binding Effect of Decisions.  The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

 
10.4
Indemnity of Plan Administrator.  The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 
 
5

--------------------------------------------------------------------------------

 
 
THE SIMSBURY BANK & TRUST COMPANY
Endorsement Split Dollar Insurance Agreement


10.5
Information.  To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the date and circumstances of the retirement, disability,
death or Separation from Service of the Executive, and such other pertinent
information as the Plan Administrator may reasonably require.



Article 11
Miscellaneous


11.1
Binding Effect.  This Agreement shall bind the Executive and the Bank, their
beneficiaries, survivors, executors, administrators, and transferees and any
Beneficiary.



11.2
No Guarantee of Employment.  This Agreement is not a contract for
employment.  It does not give the Executive the right to remain as an employee
of the Bank, nor does it interfere with the Bank's right to discharge the
Executive.  It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.



11.3
Applicable Law.  The Agreement and all rights hereunder shall be governed by and
construed according to the laws of the State of Connecticut, except to the
extent preempted by the laws of the United States of America.



11.4
Reorganization.  The Bank shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm, or person unless such succeeding or continuing company, firm, or
person agrees to assume and discharge the obligations of the Bank under this
Agreement.  Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor company.



11.5
Notice.  Any notice or filing required or permitted to be given to the Bank
under this Agreement shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:



Compensation and Human Resources Committee Chairman
Board of Directors
Simsbury Bank and Trust Co., Inc.
760 Hopmeadow St.
Simsbury, CT 06070
 
 
6

--------------------------------------------------------------------------------

 


THE SIMSBURY BANK & TRUST COMPANY
Endorsement Split Dollar Insurance Agreement

 
 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.


Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.


11.6
Entire Agreement.  This Agreement, along with the Executive’s Beneficiary
Designation Form, constitutes the entire agreement between the Bank and the
Executive as to the subject matter hereof.  No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.
 
EXECUTIVE
THE SIMSBURY BANK & TRUST COMPANY
        /s/ Martin J. Geitz By:           Lincoln S. Young Martin J. Geitz
Title:        Chairman    

 
 
 
 
 
7